Citation Nr: 1113958	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  09-07 029A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.	Entitlement to an evaluation in excess of 10 percent for postoperative residuals of a bunionectomy, left foot, with hallux valgus and degenerative disease (hereinafter left foot disorder).

2.	Entitlement to an evaluation in excess of 10 percent for postoperative residuals of a bunionectomy, right foot, with hallux valgus and degenerative disease (hereinafter right foot disorder).

3.	Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant, Spouse, and Friend


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to December 1988.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The claim has since been transferred to Phoenix, Arizona.

The Veteran testified before the undersigned in November 2010 at a hearing in Phoenix, Arizona.  This transcript has been associated with the claims file.

Additional evidence was received by the Board in November 2010 and the Veteran waived RO jurisdiction over this evidence.  

Evidence on file includes allegations that are sufficient to raise a claim of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  See February 2008 VA examination, October 2008 statement, September 2009 VA examination, and November 2010 hearing testimony; see also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) ("[o]nce a Veteran submits evidence of a medical disability and makes a claim for the highest rating possible, and additionally submits evidence of unemployability, . . . VA must consider TDIU.").  The RO did not consider such a claim.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (noting that a claim to TDIU benefits is not a free-standing claim that must be pled with specificity; it is implicitly raised whenever a pro se Veteran, who presents cogent evidence of unemployability, seeks to obtain a higher disability rating).  This issue is REFERRED to the RO for appropriate action.  


FINDINGS OF FACT

1.	The Veteran has residuals of a left foot bunionectomy to include arthritis and hallux valgus; he complains of pain, weakness, and fatigue with walking and standing.

2.	The Veteran has residuals of a right foot bunionectomy to include arthritis and hallux valgus; he complains of pain, weakness, and fatigue when walking and standing.

3.	An unappealed September 2007 rating decision denied the Veteran's claim of service connection for a lumbar spine disability.  The Veteran was notified of his appellate rights and he did not perfect an appeal. 

4.	Evidence received since the September 2007 rating decision is cumulative of the evidence of record at the time of the September 2007 denial and does not relate to an unestablished fact necessary to substantiate the claim of service connection for a lumbar spine disability nor does it raise a reasonable possibility of substantiating the Veteran's claim of service connection.


CONCLUSIONS OF LAW

1.	The criteria for an increased evaluation for a left foot disorder have not been met at any point during the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5280 (2010).

2.	The criteria for an increased evaluation for a right foot disorder have not been met at any point during the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5280 (2010).
3.	The September 2007 rating decision which denied the Veteran's claim of service connection for a lumbar spine disability is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2010).

4.	New and material evidence has not been submitted for the claim of entitlement to service connection for a lumbar spine disability and the claim is not reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).
The notice requirements were met in this case by a letter sent to the Veteran in January 2008.  This letter advised the Veteran of the information necessary to substantiate his claims and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  This letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In addition, the case of Kent v. Nicholson, 20 Vet. App. 1 (2006), requires that, prior to the adjudication of petitions to reopen service connection claims, the appellant be given notice of the elements of service connection, the elements of new and material evidence, and the reasons for the prior denial.  This notice was provided in the January 2008 letter.

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  The VA has also obtained private treatment records and associated them with the claims file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

A VA examination was not provided in conjunction with the Veteran's claim for a lumbar spine disability.  Under the VCAA, however, VA's statutory duty to assist a claimant in the development of a previously finally denied claim does not attach until the claim has been reopened based on the submission of new and material evidence.  38 C.F.R. § 3.159(c)(4)(iii).  As explained below, the appellant has not submitted new and material evidence here and therefore a new VA examination with medical opinion was not required.

Increased Rating VCAA Notice

During the pendency of the appeal, the VCAA notice requirements were interpreted as follows.  For an increased compensation claim, the veteran must be notified that he must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  Additionally, the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (Vazquez-Flores I).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) subsequently held that the notice described in 38 U.S.C. § 5103(a) need not be veteran specific, i.e., it need not notify the veteran of alternative diagnostic codes, and that that the statutory scheme does not require 'daily life' evidence for proper claim adjudication.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (Vazquez-Flores II) (vacating and remanding in part Vazquez-Flores I).  Most recently, the Court clarified that the notice must advise the veteran to submit evidence demonstrating the effect that the worsening of his disability has on his employment.  Vazquez-Flores v. Shinseki, No. 05-0355, (U.S. Vet. App. October 22, 2010) (Vazquez-Flores III).  The Veteran was notified of these changes in September 2008.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

The Veteran was afforded a VA medical examination in February 2008 and September 2009 for his bilateral foot disorder claims.  These opinions were rendered by medical professionals following a thorough examination and interview of the appellant and review of the claims file.  The examiners obtained an accurate history and listened to the appellant's assertions.  The examiners laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examinations are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Increased Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

The Veteran contends that he is entitled to an evaluation in excess of 10 percent for both his left and right foot disorders.  For the reasons that follow, the Board concludes that an increased rating is not warranted at any point during the appeal period.

The Veteran's service-connected bilateral foot disorder are currently rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5280.  Under this criteria, a maximum 10 percent disability rating is awarded for unilateral hallux valgus which has been operated upon with resection of the metatarsal head.  A maximum 10 percent disability rating is alternatively provided when the hallux valgus is so severe as to be equivalent to an amputation of the great toe.

At the most recent VA examination in September 2009 the Veteran reported bilateral foot pain, weakness, and fatigue with walking and standing.  See also February 2008 VA examination.  The Veteran reported the pain was intermittent, but could last up to 3 days.  Also at the November 2010 Board hearing the Veteran indicated he wore shin supports with braces.  

The September 2009 examiner noted there was no edema, effusion, painful motion, weakness, or instability of either foot.  The examiner also noted bilateral bunion deformities, but no hammer toes, high arches, calluses, or skin breakdown.  He further noted the Veteran's gait was slow but steady and he used a cane for support.  See also February 2008 VA examination noting antalgic gait and use of cane.  The September 2009 VA examiner noted no loss of coordination or change in active and passive ranges of motion.  Ultimately the examiner reported bilateral foot degenerative joint disease at the hallux metatarsophalangeal joints as residuals of bilateral bunionectomies.  The Board finds the Veteran is already receiving the maximum 10 percent rating under Diagnostic Code 5280 for each foot; thus, an evaluation in excess of 10 percent cannot be granted.

As noted above, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca, supra.  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  However, in the September 2009 VA examination, the examiner specifically noted there was no loss of coordination and no change in ranges of motion after repeat testing.  The examiner also noted there was no additional loss of range of motion due to pain, weakness, lack of endurance, or fatigue.  In reviewing the record in its entirety, the Board does not find that the Veteran should be assigned a rating in excess of 10 percent due to functional limitation. 

Furthermore, the Board must also consider whether the Veteran is entitled to a separate rating for his degenerative joint disease of the first metatarsophalangeal joints.  In certain circumstances, separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  In the absence of limitation of motion, degenerative arthritis with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups is rated as 10 percent disabling.  Degenerative arthritis with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, is rated as 20 percent disabling.  Id.  A minor joint group is defined as multiple involvements of the interphalangeal, metatarsal, and tarsal joints of the lower extremities.  38 C.F.R. § 4.45(f).

Diagnostic Code 5003 and 38 C.F.R. § 4.59 provide that painful motion due to degenerative arthritis, which is established by X-ray, is deemed to be limitation of motion and warrants the minimum rating for a joint, even if there is no actual limitation of motion. Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  In this case, while there is objective evidence of arthritis there is neither evidence of limitation of motion or painful motion. See September 2009 VA examination report Accordingly, a higher rating is not warranted under Diagnostic Code 5003 for degenerative arthritis.

The Board has considered other potentially applicable Diagnostic Codes to evaluate the Veteran's bilateral foot disorder.  However, the Veteran's bilateral foot disorder is not shown to be productive of Morton's disease under Diagnostic Code 5279, hallux rigidus under Diagnostic Code 5281, hammer toe under Diagnostic Code 5282, or malunion or nonunion of tarsal or metatarsal bones under Diagnostic Code 5283.  Indeed, the medical evidence of record is negative for all of these foot disorders.  There is also no evidence of flatfoot, weak foot or claw foot so as to warrant a rating under Diagnostic Codes 5276, 5277 or 5278, respectively.  

Further, the Veteran's service-connected bilateral foot disorder is not shown to reach a moderately severe level, which would warrant a 20 percent rating under Diagnostic Code 5284.  In this regard, the September 2009 VA examination report indicated the Veteran's had mild degenerative spurring and mild productive bony change and sub cortical cysts of the hallux MTP joint of the right foot.  The Veteran's left foot was noted to have mild Achilles heel spurring and hallux MTP joint arthritis changes.  There is nothing in this VA examination report, other VA treatment records, or the private treatment records indicating the Veteran's bilateral foot disorder reaches a moderately severe level.  Thus, there is no basis for assigning a higher rating under Diagnostic Code 5284 or any other appropriate diagnostic code.

The Board has considered the requirement of 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the level of the Veteran's disability in his favor.  The Board concludes that the objective medical evidence and the Veteran's statements regarding his symptomatology show disabilities that more nearly approximate that which warrants the assignment of a 10 percent evaluation.  See 38 C.F.R. § 4.7.

The Board acknowledges the Veteran's contentions that his bilateral foot disorder warrants an increased evaluation.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a with respect to determining the severity of his service-connected disabilities.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) and (2).

Overall, the Board concludes that the evidence discussed above supports no more than a 10 percent rating for each of the Veteran's left and right foot disorders.  In reaching its decision, the Board considered the benefit-of-the-doubt rule.  However, the preponderance of the evidence is against an evaluation higher than 10 percent, and therefore, does not apply.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Extra-Schedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2009).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability on appeal with the established criteria found in the rating schedule for these disabilities show that the rating criteria reasonably describes the Veteran's disability level and symptomatology.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for either his left or right foot disorder.  Additionally, there is not shown to be evidence of marked interference with employment due to either of his foot disorders.  The Board notes that the Veteran reported at his September 2009 VA examination and November 2010 Board hearing that he had to stop working due to foot and back pain, however, as noted above, this has been taken into account when determining his current ratings.  Furthermore, although the Veteran contends that it does, no private or VA examiner has ever indicated that the Veteran's bilateral foot disorder causes marked interference with his employment.

The Veteran has indicated that his left and right foot disorders cause pain, weakness, and fatigue with walking and standing.  As noted above, any functional limitation is already contemplated in the ratings currently assigned.  There is no evidence in the medical records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that the Veteran's disabilities cause impairment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

New and Material Evidence

Previously denied claims may be reopened with the submission of new and material evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156, 20.1105 (2010).  38 C.F.R. § 3.156(a) defines "new and material evidence."  "[N]ew evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection, generally there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The appellant brought a prior claim of service connection for a lumbar spine disability in April 2007.  The claim was denied in a September 2007 RO decision, of which the appellant was notified in that same month.  The Veteran did not appeal this decision and the September 2007 RO decision is final.  38 U.S.C.A. §§ 7103, 7266.  The appellant filed his petition to reopen his claim in November 2007.

The Veteran alleges he was injured during winter training when he fell off of a wall and landed first on his feet and then on his back.  He further alleges directly after this even he was treated with a cortisone shot and put on light duty after the incident occurred.  See October 2008 statement.  At the time of the September 2007 denial the evidence of record included the Veteran's service, VA, and private treatment records and the Veteran's personal statements.  The RO determined there was no evidence to show the Veteran's current left knee disability was related to service.  See September 2007 RO decision.  The RO determined that although the Veteran was treated in-service with complaints of back pain, there was no evidence to show he suffered from a chronic back injury during active service.  

Following his application to reopen his claim, the Veteran submitted evidence including a personal statement, VA treatment records, private treatment records, and testimony at the November 2010 Board hearing.  The Veteran's personal statement and testimony at the Board hearing reiterated that he suffered a low back injury when he was in-service during winter training.  The VA and private treatment records reflect that the Veteran is currently suffering from disc degeneration of the lumbar spine.  (See e.g., July 2008 VA treatment record and January 2004 private treatment record).  Reopening is not warranted on the basis of this evidence.

The evidence provided by the appellant after the September 2007 RO decision is either duplicative of evidence previously considered or does not pertain to the grounds of the prior, final denial.  The Veteran's personal statement and hearing testimony repeat that he was injured during winter training and was treated with a cortisone shot to his lower back.  The Veteran has also indicated that he has had constant pain in his back since the in-service accident.  See also October 2008 statement.  The Veteran's testimony also repeats that he believes this in-service injury is causing the lumbar spine disability that he has today.  The Veteran's expressions are redundant of evidence previously considered which is to the effect that he suffered a lumbar spine disability in-service which causes his current lumbar spine pain.  This evidence was already considered in the previous denial of entitlement to service connection and does not constitute new and material evidence.

The VA and private treatment records indicate the Veteran is being treated for lumbar spine pain and reiterate that the Veteran believes his current lumbar spine disability is the result of his active duty incident.  See e.g., November 2008 VA treatment record and February 2004 private treatment record.  However, in reviewing the evidence of record, there are no VA or private treatment records which opine that the Veteran's current lumbar spine disability is related to service.  Therefore, while the treatment records are new, the VA and private treatment records are not material because they do not show a nexus between the in-service injury in 1980 and the diagnosis of disc degeneration over 20 years later in 2004.

To the extent that the Veteran argues that his current back disability was caused or aggravated by his service-connected bilateral foot disorder, it is noted that irrespective of whether it was considered expressly by the RO at the time of the prior denial of service connection in 2007, this contention does not raise a new claim.  See Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006) (holding that 'although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit or the same disability, they constitute the same claim.').  In other words, a separate theory of entitlement (as opposed to a separate diagnosis) is not a new claim, and must be addressed as part of the current claim.  See Bingham v. Principi, 18 Vet. App. 470 (2004) aff'd sub nom. Bingham v. Nicholson, 421 F.3d 1346 (Fed. Cir. 2005); Ashford v. Brown, 10 Vet. App. 120 (1997).  Nevertheless, the Board recognizes that, while asserting a new theory of entitlement does not automatically require VA to reopen a previously denied claim, it is possible that the Veteran's lay contentions may constitute new and material evidence under the facts and circumstances of a particular case. 

In the case at hand, the Board has thoroughly reviewed the Veteran's medical records and can find no indication that a medical professional has ever asserted a link between the Veteran's back disability and his bilateral foot disorder.  The only evidence of a link between the Veteran's back and feet disabilities comes from the Veteran's own testimony.  The Board recognizes that there are instances in which lay testimony can provide probative evidence in medical matters.  A lay person may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions such as a dislocated shoulder.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  A lay person is not, however, competent to offer an opinion on complex medical questions, such as finding an etiological relationship between foot and back disabilities.  Therefore, this is not a case in which the Veteran's beliefs alone can serve to establish any association between his back and service-connected bilateral foot disorder.  See Jandreau, supra.  The Board therefore concludes that the Veteran's testimony concerning a link between his back disability and his service-connected bilateral foot disorder is not competent and thus does not qualify as new and material evidence.

The Board finds the personal statement, VA treatment records, private treatment records, and testimony at the November 2010 Board hearing are essentially duplicative of his claim that his current lumbar spine disability was the result of an injury in-service.  The Board finds that new and material evidence has not been received to establish a nexus between service and the Veteran's current lumbar spine disability.  The petition to reopen the claim of service connection for a lumbar spine disability is denied.  See 38 C.F.R. § 3.156(a).

As such, the Board finds that the preponderance of the evidence is against the Veteran's petition to reopen.  Consequently, the benefit-of-the-doubt rule does not apply, and the petition must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an evaluation in excess of 10 percent for a left foot disorder is denied.

Entitlement to an evaluation in excess of 10 percent for a right foot disorder is denied.

The petition to reopen the claim of service connection for a lumbar spine disability is denied.



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


